16 Mich. App. 724 (1969)
168 N.W.2d 628
PEOPLE
v.
BOXX
Docket No. 4,314.
Michigan Court of Appeals.
Decided April 21, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and Kent P. Talcott, Assistant Prosecuting Attorney, for the people.
J.J. Hiller, for defendant.
*725 BEFORE: McGREGOR, P.J., and R.B. BURNS and DANHOF, JJ.
PER CURIAM:
Defendant and three other men were involved in a robbery in the parking lot of a supper club. Their car was pursued by the police through Ann Arbor at high speed during which time several gun shots were fired from the car at the police. The car came to a halt in a rural area along an expressway. Subsequently, defendant was arrested and charged with armed robbery (CL 1948, § 750.529 [Stat Ann 1969 Cum Supp § 28.797]).
Pre-trial motions to quash the armed robbery charge and to suppress evidence seized from the car were denied, and a jury found the defendant guilty. Defendant filed motions for a judgment notwithstanding the verdict, or for a new trial, both of which were denied. He has appealed.
Defendant raises several issues of merit. He claims that there was not sufficient evidence given at the preliminary examination to show that any weapons were used in the robbery. Thus, he should not have been bound over. The two victims testified that they felt hard objects pressed against them and observed what they thought were guns. This testimony was sufficient for the magistrate to find that the crime had been committed.
Defendant claims that certain comments of the prosecutor during his closing argument were prejudicial and caused reversible error. The trial judge properly instructed the jury that these comments should not be regarded as evidence.
Defendant also claimed that the court erred in admitting into evidence certain items seized from the car in which he had been riding, i.e., wallets and purse of the victims, guns, and defendant's identification; *726 that the police should first have obtained a search warrant. Under the circumstances of the case the search without a warrant was justified and the evidence properly admitted.
Affirmed.